Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring” as claimed in claims 8 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 2020/0139851) in view of Line et al. (US 2021/0155137).
Regarding claim 1, Oshima et al. disclose a vehicle seat assembly 1 comprising: a seat cushion 11 including a side portion 32; an ottoman 12 located near a front of the seat cushion, wherein the ottoman moves between a retracted position where the ottoman is lowered to lower legs of a vehicle occupant (figs 7-10), a fully extended position where the ottoman is raised to raise legs of the vehicle occupant (figs 7-10), and a lever 31 (applicant’s specification describes lever as switch) that is actuated to move the ottoman between the retracted position and the fully extended position or the desired position located therebetween, wherein the lever is located on the side portion of the seat cushion.
However, Oshima et al. fail to disclose a desired position located between the retracted position and the fully extended position. Instead, Line et al. disclose a desired position located between the retracted position and the fully extended position (para 0066 discloses a locking mechanism 220 for supporting in any given position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Line et al. and use a locking mechanism in the invention of Oshima et al. for the purpose of providing comfort to user’s of all shape and size with low cost. 
Regarding claim 2, Oshima et al. further disclose a seat back 10 that is substantially perpendicular to the seat cushion.
Regarding claim 3, Oshima et al. further disclose the seat cushion is located above a side shield 32, and a plurality of levers (figure 1 shows multiple levers on the side shield) are attached to the side shield.
Regarding claim 6, Oshima et al. further disclose the plurality of levers comprises a reclining lever that is actuated to pivot the seat back relative to the seat cushion about a pivot axis (para 0145).
Regarding claim 7, Line et al. disclose a locking mechanism 220 that retains the ottoman in the desired position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Line et al. and use a locking mechanism in the invention of Oshima et al. for the purpose of providing comfort to user’s of all shape and size with low cost. 
Claim(s) 4, 5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 2020/0139851) in view of Line et al. (US 2021/0155137), as applied to claim 3 above, and further in view of Ui et al. (8,247,713).
Regarding claims 4 and 5, Ui et al. disclose the plurality of levers comprises a slide lock release lever 62 that is actuated to move a vehicle seat along an axis, wherein the axis is substantially horizontal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ui et al. and use a slide lock release lever to move the seat in the horizontal axis in the invention of Oshima et al. because it can accommodate user of different size and shape.
Regarding claim 8, Ui et al. disclose the lever 62 includes a spring feature located within the seat cushion (the spring in behind the side portion of the seat within the cushion) that allows the lever to return to an original position once a force applied to the lever to move the ottoman is released.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ui et al. and use a spring lever t in the invention of Oshima et al. because it is more efficient and inexpensive.
Regarding claim 9, the claim is rejected as set forth in claim 1-3, 7, 8 above in combination.
Regarding claim 10, the claim is rejected as set forth in claim 4 above. 
Regarding claim 11, the claim is rejected as set forth in claim 5 above. 
Regarding claim 12, , the claim is rejected as set forth in claim 6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636